ORDER
PER CURIAM.
Appellee’s suggestion for rehearing en banc has been circulated to the full Court. A vote was requested and a majority of the judges in regular active service have voted in favor thereof. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestion is granted, and it is
FURTHER ORDERED, by the Court en banc, on its own motion, that the opinion and judgment of October 22,1985, 775 F.2d 359, be, and the same hereby are, vacated.
A future order of the Court will govern further proceedings in this case.
WALD, C.J., did not participate in this order.